Citation Nr: 0027875	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for Department of Veterans Affairs (VA) benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the appellant was not, for VA benefits 
purposes, the veteran's surviving spouse, as defined by 
pertinent laws and regulations.  She filed a timely notice of 
disagreement, initiating this appeal.  A statement of the 
case was afforded her, and she subsequently filed a timely VA 
Form 9, perfecting her appeal.  

This appeal was initially presented to the Board in March 
2000, at which time it was remanded for additional 
development.  A personal hearing before a member of the Board 
was afforded the appellant in July 2000.  



FINDINGS OF FACT

1.  The veteran and the appellant began to live together, and 
hold themselves out to others as husband and wife, in 1992.  
They continued to live together until the veteran's death in 
June 1998.  

2.  During her relationship with the veteran, the appellant 
was unaware of any legal impediments to a valid marriage to 
the veteran.  


CONCLUSION OF LAW

The appellant is recognized as the veteran's surviving spouse 
for the purpose of entitlement to applicable VA benefits.  
38 U.S.C.A. §§ 101, 103, 1301, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the deceased veteran's widow, seeks to be 
recognized as a surviving spouse for the purpose of VA 
benefits.  The parties' marriage certificate dates their 
marriage to May 25th, 1998, the date upon which a civil 
marriage ceremony was performed.  The veteran passed away on 
June [redacted], 1998, according to his death certificate.  

In an October 1998 rating decision, the RO determined the 
appellant was not the surviving spouse of the veteran, as she 
was not legally married to him for more than one year prior 
to his death.  She responded with a May 1999 notice of 
disagreement, initiating this appeal.  She also provided 
several lay statements from mutual friends of the appellant 
and the veteran.  These persons stated, in essence, that the 
veteran and the appellant lived together for approximately 
six years prior to his death.  They held each other out as 
husband and wife, and did not at any time deny a marriage 
between them.  

In developing the appellant's claim, the RO requested a legal 
opinion from the VA's regional counsel.  In an August 1999 
opinion, a VA attorney found that the appellant and the 
veteran were both residents of Florida, and no other state, 
during the time they lived together and held themselves out 
as husband and wife.  Under Florida law, common-law marriages 
entered into after January 1, 1968, are expressly prohibited.  
[Fla. Stat. Ch. 741.211 (1999)].  Thus, the appellant could 
not be recognized as the veteran's spouse prior to their 
legal marriage in May 1998.  

The appellant was sent a statement of the case in October 
1999.  She responded with a November 1999 VA Form 9, 
perfecting her appeal.  In her substantive appeal, she 
asserted that she was unaware of Florida's statutory 
prohibition against common-law marriages.  

A personal hearing at the RO before a member of the Board was 
afforded the appellant in July 2000.  She repeated her prior 
assertions that she and the veteran began living together in 
1992, and held themselves out to the public as husband and 
wife.  Prior to the veteran's death, she was not aware of any 
legal impediments to a common-law marriage between herself 
and the veteran.  

Analysis

The appellant seeks recognition as the veteran's surviving 
spouse for VA benefits purposes.  Under pertinent laws and 
regulations, certain VA benefits may be paid to a deceased 
veteran's surviving spouse, child, or parent.  38 U.S.C.A. 
§ 1301 et seq. (West 1991 & Supp. 2000).  A surviving spouse 
is defined in part as a person of the opposite sex who was 
married to and living with the veteran for one year or more, 
including up to the veteran's time of death.  38 U.S.C.A. 
§§ 101(3), 103 (West 1991 & Supp. 2000); 38 C.F.R. § 3.50 
(1999).  A marriage recognized by the VA is one which is 
valid under the law of the place wherein the parties resided.  
38 C.F.R. § 3.1(j) (1999).   

In the present case, the appellant and the veteran maintained 
legal residence only in the state of Florida during their 
purported common law marriage; such marriages are not valid 
under Florida law.  Fla. Stat. Ch. 741.211 (1999).  However, 
where a claimant, without knowledge of any legal impediment, 
entered into a marriage with a veteran which, but for the 
impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for one year or more 
immediately before the veteran's death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.52 (1999).  The VA's General Counsel, in a 
binding precedential opinion, has held that the requirement 
of a marriage ceremony, in states which do not recognize 
common-law marriages, can constitute such a legal impediment.  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 
58-91 (June 17, 1991).  The appellant has repeatedly asserted 
that she had no prior knowledge of any legal impediment to 
her common-law marriage to the veteran.  She has also 
provided numerous signed supporting statements from various 
parties familiar with the veteran and the appellant during 
their time together.  This evidence will be accepted, in the 
absence of information to the contrary, as proof of the facts 
as alleged by the appellant.  See 38 C.F.R. § 3.205(c) 
(1999).  Thus, but for the state statutory prohibition 
against common-law marriages, the veteran and the appellant 
would have been married on a common-law and continuous basis 
since approximately 1992, a term of over one year.  

In conclusion, the appellant has presented sufficient 
evidence to be recognized as the veteran's surviving spouse 
for the purposes of applicable VA benefits.  


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of applicable VA 
benefits is granted.  


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

